Citation Nr: 0634264	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  00-20 390	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for right lung 
disorder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1971 until 
April 1973.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from two rating decisions dated 
June 2000 and February 2004 from the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Since the last denial for an increased rating for PTSD, 
additional medical records regarding PTSD treatment have been 
added to the claim's file.  These records are cumulative and 
redundant of the evidence previously of record, and 
therefore, the veteran is not prejudiced by the Board's 
adjudication of this claim. 


FINDINGS OF FACT

1.  There is no medical evidence demonstrating that the 
veteran has a right lung disorder. 

2.  The veteran's service connected PTSD is characterized by 
occupational and social impairment with occasional decrease 
in work efficiency, nightmares, and anxiety but without 
reduced reliability and productivity and without symptoms 
such as flattened affect, panic attacks, impairment of short 
and long-term memory, impaired judgment, and impaired 
abstract thinking.


CONCLUSIONS OF LAW

1.  Right lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for the veteran's service connected PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of a disability that resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that links a 
current disability to symptoms that began in service and 
continues to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1110 requires the existence of a present 
disability for VA compensation purposes.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
veteran's personal opinion that the disability at issue began 
in service or that it is otherwise related to service cannot, 
standing alone, serve as a basis for awarding service 
connection.   

In December 1971, the veteran was diagnosed with right middle 
lobe pneumonia, secondary to pleuropneumonia-like organism.  
The veteran was discharged on December 27, 1971 as 
asymptomatic and fit to return to full duty.  The April 1973 
separation examination noted "NORMAL" lungs.

In April 2003, the veteran underwent a VA examination.  The 
lungs were clear to auscultation and percussion without 
rales, rhonchi, or wheezes.  The examiner diagnosed the 
veteran as having right middle lobe infiltrate pneumonia in 
1971 with no known residuals.  Chest x-rays noted clear 
lungs.  The pulmonary function test revealed normal 
spirometry and lung volumes.  The examiner stated that at the 
present time, the veteran did not have a diagnosed 
respiratory illness, and there was no current evidence of a 
right lung abnormality or a respiratory diagnosis.  The 
examiner further stated that the veteran had no evidence of a 
right lung diagnosis per history, chest x-ray, or pulmonary 
function test.  An April 2004 chest x-ray also showed that 
there was no active lung disease and that the lungs were 
clear. 

As previously stated, a valid service connection claim 
requires competent evidence of a current disability.  The 
veteran's lay belief as to current diagnosis holds no 
probative value, and therefore does not establish the 
existence of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a).  

Based on the above, the Board finds, by a preponderance of 
the evidence, that the veteran does not manifest a right lung 
disorder.  The benefit of the doubt rule, therefore, does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).  Accordingly, the Board must deny the claim for 
service connection for right lung disorder.

II.  Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

The veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name. 

For purposes of considering the evidence in connection with 
the PTSD issue, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychiatric, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV) (100 representing superior functioning in 
a wide range of activities and no psychiatric symptoms).  See 
also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 31-40 
indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

In an April 2003 statement, the veteran reported that since 
his last increase for PTSD, he had had six to seven jobs and 
been divorced twice.  He also stated that he missed on 
average 180 hours of work each year because of his PTSD. 
    
The veteran was afforded a VA examination in September 2003.  
During the exam, the veteran stated that his disability had 
gotten worse and that he was antisocial.  He stated that he 
did not like being around people, did not have any close 
friends, and had two failed marriages.  He also stated that 
he is depressed and anxious and does not want to get up in 
the morning to go to work.  Since 1998, the veteran has 
worked at the post office and had also worked in housekeeping 
for two years at the Jackson VAMC.  He added that he 
sometimes leaves work early.  The examiner noted that the 
veteran had been previously hospitalized in 2000 and 2001 for 
psychosocial training and supportive therapy.   

The veteran was well-developed and well-nourished and in no 
acute distress.  He was noted as being casually dressed, 
neatly groomed, cooperative, and attentive.  He did not 
exhibit any unusual behavior or psychomotor activity.  His 
speech was normal in volume and rapid in rate.  The veteran 
stated that his mood was "more sad."  His affect was 
euthymic.  There was no suicidal ideation solicited.  The 
veteran stated that he continued to suffer from nightmares.  
There was no evidence of a thought disorder, and memory was 
intact.  Orientation as to person, place, and time was within 
normal limits.  Intelligence was gauged to be average or 
slightly above average.  His insight was adequate, and his 
judgment was not impaired.

The examiner's impression was chronic PTSD.  The veteran had 
a GAF score of 60 which was noted as the highest score within 
the last year.  See also VA treatment records (From May 2000 
to July 2001, the veteran's GAF scores ranged from 61 to 50).  
The examiner stated that the veteran was considered socially 
and occupationally impaired and noted that the veteran had 
become a social isolate, which was a marked change from his 
former gregarious life style.  The veteran was noted as an 
underachiever occupationally and now unable because of his 
PTSD to perform at a job level consistent with his innate 
abilities and educational level.  The veteran was considered 
competent to manage his financial matters in his own best 
interest. 

VA treatment records noted that the veteran was not a danger 
towards himself or others, had a stable mood, sleeping ok, 
alert, oriented, verbal, good eye contact, denied suicidal or 
homicidal ideations, no flight of ideas noted, and no acute 
psychosis.

The veteran was noted as having night sweats and ongoing, but 
manageable, job and family stressors.  See Jackson VAMC 
Records (2003-2005).  In a July 2004 treatment note, the 
veteran stated he was more tired and unmotivated and had 
increased anxiety at work.  In December 2003, the veteran 
stated he had to leave work due to his anxiety.  In April 
2003, the veteran was noted as having a broad affect.

The record simply does not offer sufficient evidence in 
support of the veteran's claim that he meets the criteria for 
a disability rating in excess of 30 percent for his service 
connected PTSD.  A 30 percent disability rating for PTSD 
contemplates some occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks while 
generally performing satisfactorily.  The preponderance of 
the evidence is against a finding that the disability picture 
attributable to PTSD more closely resembles the criteria for 
a 50 percent disability rating; the evidence does not show 
the requisite level of functional impairment with reduced 
reliability and productivity due to the symptoms of PTSD.  
The veteran has described experiencing nightmares, anxiety, 
and marriage and relationship difficulties; however, there is 
no indication that the veteran has been rendered unreliable 
or unproductive due to panic attacks more than once per week.  
Moreover, the September 2003 VA examination report showed 
that the veteran was without impairment of his thought 
process or ability to communicate and had an intact memory.  
Additionally, the veteran's current GAF score was noted as 60 
which indicates moderate symptoms or moderate difficulties in 
occupational or social functioning. 

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must note that while 
layperson statements are competent to provide evidence 
regarding symptomatology, they are not competent to provide 
evidence regarding the clinical severity of a psychiatric 
disorder.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's PTSD.  Consequently, 
the Board finds that the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b);  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001). 



III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Aug. 2003, Mar. 2004).  As such, VA fulfilled 
its notification duties.  

In this case, the initial AOJ decision on the service 
connection claim was made prior to the veteran having been 
fully informed of the VCAA.  However, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  The veteran has been provided 
the appropriate notice and assistance prior to the claim 
being adjudicated by the Board and prior to the last final 
adjudication by the RO.  He has been told what he must show, 
and there is no indication of prejudice to the veteran based 
on the timing of the notice.  See Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006).  In a March 2006 
letter, the veteran was also advised of potential disability 
ratings and an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for right lung disorder is 
denied.

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling, is 
denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


